¶32
Sanders, J.
(concurring in part, dissenting in part) — I agree with the majority’s conclusion that the adult court did not have proper sentencing jurisdiction over Daniel Posey after he was acquitted of first degree assault. I dissent, however, because in my view the trial court abused its discretion by excluding H.A.H.’s e-mail, and such error requires reversal of Posey’s convictions.8
¶33 In the e-mail Posey sought to admit at trial, H.A.H. wrote she would “enjoy” being raped and that “the perfect boyfriend” would “choke her,” which would make her “love him more,” and “beat her.” Verbatim Report of Proceedings (RP) (Pretrial) (Jan. 12, 2004) at 52. The trial court ex-*652eluded the e-mail pursuant to the State’s rape shield statute, RCW 9A.44.020, which provides in part:
Evidence of the victim’s past sexual behavior including but not limited to the victim’s marital history, divorce history, or general reputation for promiscuity, nonchastity, or sexual mores contrary to community standards is inadmissible on the issue of credibility and is inadmissible to prove the victim’s consent except as provided in subsection (3) of this section.
RCW 9A.44.020(2).
¶34 The purpose of the statute is “to encourage rape victims to prosecute, and to eliminate prejudicial evidence of prior sexual conduct of a victim which often has little, if any, relevance on the issues for which it is usually offered, namely, credibility or consent.” State v. Carver, 37 Wn. App. 122, 124, 678 P.2d 842 (1984). As such, the statute generally makes evidence of a victim’s past sexual behavior inadmissible on the issue of victim credibility. See State v. Hudlow, 99 Wn.2d 1,659 P.2d 514 (1983). The statute, however, “was not intended to establish a blanket exclusion of evidence which is relevant to other issues which may arise in prosecutions for rape.” Carver, 37 Wn. App. at 124 (citing State v. Simmons, 59 Wn.2d 381, 368 P.2d 378 (1962)). Past sexual behavior may be admitted if (1) it is relevant to the issue of the victim’s consent, (2) its probative value is not substantially outweighed by a substantial danger of undue prejudice, and (3) its exclusion would result in denial of substantial justice to the defendant. RCW 9A.44.020(3)(d); see also Hudlow, 99 Wn.2d at 7 (discussing former rape shield statute, RCW 9.79.150(3) (1975)).
¶35 H.A.H.’s e-mail was wrongly excluded for two reasons. First, it is not “past sexual behavior” as contemplated by the statute. See State v. Demos, 94 Wn.2d 733, 736, 619 P.2d 968 (1980) (“For the statute to be applicable the evidence must relate to the victim’s past sexual behavior.” (emphasis added)). Sexual behavior commonly refers to a victim’s prior sexual conduct. See Carver, 37 Wn. App. at 124 (one purpose of the rape shield statute is to “eliminate *653prejudicial evidence of prior sexual conduct of a victim”); Hudlow, 99 Wn.2d 1 (evidence of victims’ prior sexual behavior properly excluded); State v. Camara, 113 Wn.2d 631, 781 P.2d 483 (1989) (trial court properly refused to permit cross-examination of victim’s past participation in certain sexual acts).
¶36 H.A.H.’s e-mail illustrated a preference for sexual violence and discussed only potential sexual conduct — it made no reference to any past sexual behavior or conduct. Because the e-mail “does not fit within the concepts and purposes of the rape shield statute,” its exclusion was in error. Carver, 37 Wn. App. at 124.
¶37 Second, in addition to failing to meet the definition of “past sexual behavior” under the statute, H.A.H.’s e-mail is relevant to issues other than consent or her sexual predilections. Specifically, it is relevant to rebut the State’s theory that H.A.H. remained in an abusive relationship with Posey out of fear of future violence. In Carver, the Court of Appeals opined, “[m]erely because the evidence pertains to a sexual experience does not mean we must strain to fit it into the special confines of the rape shield statute. Rather, we must apply general evidentiary principles of relevance, probative value and prejudice.” Id. at 124 (emphasis added).
¶38 Here, the trial court concluded H.A.H.’s e-mail had “some probative value” but was “also very prejudicial.” RP at 60. It observed,
[P]eople might talk about something, but it is very different talking about it than actually doing it. Anybody who’s had an e-mail correspondence with anybody knows it’s easy to say things during that correspondence that you wouldn’t necessarily say to their face.
RP at 56. The court’s statement implies it would be unfair to introduce H.A.H.’s e-mail because, due to the informal nature of e-mail communication, the e-mail may not accurately reflect her true feelings and/or beliefs. However, by analogy to an identical standard under ER 403, “[e]vidence *654is not inadmissible under ER 403 simply because it is detrimental or harmful to the interests of the party opposing its admission; it is prejudicial only if it has the capacity to skew the truth-finding process.” Wilson v. Olivetti N. Am., Inc., 85 Wn. App. 804, 814, 934 P.2d 1231 (1997) (citing Hudlow, 99 Wn.2d at 12-13). “ ‘[U]nfair prejudice’ as it is used in rule 403 usually refers to prejudice [resulting] from evidence that is more likely to cause an emotional response than a rational decision by the jury.” Lockwood v. AC&S, Inc., 109 Wn.2d 235, 257, 744 P.2d 605 (1987). H.A.H.’s e-mail, while harmful to the State’s position, is not highly prejudicial evidence as contemplated by RCW 9A.44.020(3)(d).
¶39 H.A.H.’s e-mail is relevant to rebut the State’s theory that H.A.H continued to remain in the relationship with Posey and send him “love letters” after the alleged rapes out of fear of future violence. See State v. Harris, 97 Wn. App. 865, 872, 989 P.2d 553 (1999) (“Evidence tending to establish a party’s theory, or to qualify or disprove the testimony of an adversary, is always relevant and admissible.”). As such, its exclusion substantially impairs Posey’s defense and deprives him of his right of confrontation guaranteed by the Sixth Amendment to the United States Constitution. Olden v. Kentucky, 488 U.S. 227, 109 S. Ct. 480, 102 L. Ed. 2d 513 (1988).
¶40 Because the trial court’s improper exclusion of H.A.H.’s e-mail demands reversal of Posey’s convictions, I dissent.

 At first blush, Justice Chambers’ concurring opinion seems to agree H.AH.’s e-mail was wrongly excluded, stating the e-mail is relevant to Posey’s defense of consent, “[j]ustice would have been advanced by its admission,” and “I do not believe this is the kind of evidence the legislature intended to exclude when it passed the rape shield law.” Concurrence at 650-51. However Justice Chambers continues, “[t]hat said, applying the abuse of discretion standard as I must, I cannot say the trial court erred in finding that the prejudicial effect of this evidence outweighed its probative value.” Id. at 651.
Indeed this court reviews a trial court’s decision as to the admissibility of evidence under an abuse of discretion standard. State v. Stenson, 132 Wn.2d 668, 701, 940 P.2d 1239 (2007). However we review a trial court’s interpretation of a statute de novo. Pub. Util. Dist. No. 2 of Grant County v. N. Am. Foreign Trade Zone Indus., LLC, 159 Wn.2d 555, 566, 151 P.3d 176 (2007). Therefore, because the meaning of the rape shield statute is a question of law, the trial court’s inaccurate interpretation of the statute’s meaning, as well as the court’s erroneous assertion that H.A.H.’s e-mail falls under its purview, are owed no deference.